DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4-12, 14, 15 and 17-23 are pending, of which claims 1, 12, and 15 are independent. 
	Claims 1, 2, 4-12, 14, 15 and 17-23 are allowed.

Response to Arguments
Applicant’s amendments and arguments, see amendments to independent claims 1, 12, and 15 and pages 7-8 of the response, filed 9/27/2021, with respect to the previous rejections under 35 USC 101 and 35 USC 103 have been fully considered and are persuasive.  The previous rejections of 6/28/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
23. (Currently amended) The method of Claim 22, wherein the cuttings plug contact force is based on a plurality of discrete cuttings plug contact forces.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1, 2, 4-12, 14, 15 and 17-23 are considered allowable over the art of record. The closest art of record Goebel (US Patent Application Publication No. 2014/0110167) teaches a method to model and predict occurrences of stuck downhole drilling equipment. Goebel teaches gathering drilling parameters utilizing a variety of sensors to collect measurements while drilling. Goebel pre-processes the drilling parameters to form a reduced set of drilling parameters that accurately predict stuck pipe events within a desired probability. Goebel teaches that this model can be used to display a predicted stuck pipe event during a subsequent drilling operation.  The model is based on nested machine learning algorithms to form a predicted probability that during the current drilling operation that a stuck pipe event may occur. Xie ("Sophisticated Software Analysis System and Use of Torque/Drag Modeling for Complex Well Operations Increases Operational Efficiency," IADC/SPE Drilling Conference and Exhibition pp. 1-13 (2012)) teaches software based method for accurately model torque and drag that occurs on a bottom hole assembly during drilling operations. Xie teaches that cutting beds are part of the frictional factors that contribute to torque and drag during drilling operations. Xie monitors the hook load and determined that the simulated loads are close to actual values so that the predictive model was valid. 
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited 
(Claims 1 and 15) “simulating an estimated cuttings bed length, wherein simulating the estimated cutting; bed length includes: generating a seed for the estimated cuttings bed length; applying the plurality of drilling parameters and the seed for the estimated cuttings bed length to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; … updating the seed for the estimated cuttings bed length in response to determining that the required hook load and the known, historical or experimental values do not converge; and repeating the applying the plurality of drilling parameters and the seed for the estimated cuttings bed length, applying the comprehensive friction factor, comparing the required hook load to known, historical or experimental values and updating the seed until a convergence between the required hook load, the known, historical or experimental values and the maximum allowed hook load is detected”;
(Claim 12) “simulating an estimated cuttings bed length, wherein simulating the estimated cutting; bed length includes: generating a seed for the estimated cuttings bed length; applying the plurality of drilling parameters and the seed for the estimated cuttings bed length to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; … updating the seed for the estimated cuttings bed length in response to determining that the required torque and the known, historical or experimental values do not converge; and repeating the applying the plurality of drilling parameters and the seed for the estimated cuttings bed length, applying the comprehensive friction factor, comparing the required torque to known, historical or experimental values and updating the in combination with the remaining elements and features of the claimed invention.
As the dependent claims depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in Figure 6 and at least paragraphs [0031], [0042-0043], and [0049-0051] of Applicant's published specification. It is for these reasons that the applicants' invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148